[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                                OCT 6, 2010
                              No. 10-10868                      JOHN LEY
                          Non-Argument Calendar                   CLERK
                        ________________________

                   D.C. Docket No. 9:08-cr-80004-DMM-3

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

SAUL ACUNA-ACOSTA,
a.k.a. El Guero,
a.k.a. El Primo,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (October 6, 2010)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Richard L. Rosenbaum, appointed counsel for Saul Acuna-Acosta in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Acuna-Acosta’s conviction and

sentence are AFFIRMED.




                                         2